t c memo united_states tax_court james j milner and marilyn r milner petitioners v commissioner of internal revenue respondent docket no filed date james j milner pro_se kelley blaine for respondent memorandum findings_of_fact and opinion swift judge respondent determined an additional tax under sec_72 in the amount of dollar_figure relating to petitioners’ federal_income_tax liability the issue for decision is whether petitioners are subject_to the 10-percent additional tax under sec_72 with respect to a dollar_figure distribution from a qualified_retirement_plan unless otherwise specified references to petitioner in the singular are to petitioner james j milner and all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in molalla oregon through august of petitioner was employed as vice president of lending at safeway credit_union safeway in august of petitioner was placed by safeway on administrative leave petitioner received from safeway a severance package that included total payments to petitioner of dollar_figure to be made to petitioner over the course of the last months of with the final payment to be made in january of in january of petitioner’s employment with safeway was officially terminated shortly thereafter in order to obtain funds to continue remodeling petitioners’ home petitioner attempted to borrow against his qualified_retirement_plan the plan which was administered by safeway petitioner however was unable to obtain a loan from the plan because he was no longer employed by safeway petitioner then requested and received from the plan a total_distribution of the balance in his account in the amount of dollar_figure at the time of the plan distribution petitioner wa sec_53 years old petitioner did not roll over the dollar_figure proceeds of the distribution into an individual_retirement_account or into another qualified_retirement_plan petitioners used approximately dollar_figure to dollar_figure from the plan distribution in order to complete the remodeling of their home later in petitioners sold their home for approximately dollar_figure at the time of this sale petitioners apparently owed approximately dollar_figure on a home mortgage after selling their home petitioners purchased another home for a purchase_price of approximately dollar_figure sometime in petitioner marilyn r milner had a heart attack and thereafter was unable to work in january of petitioner marilyn r milner applied for social_security disability benefits relating to the heart attack her application at the time of trial was still pending on date petitioners timely filed their joint federal_income_tax return on which they reported as taxable_income the dollar_figure distribution that petitioner received from the plan but on which petitioners did not report a 10-percent additional tax under sec_72 with regard to the distribution on date respondent mailed to petitioners a notice_of_deficiency in which respondent determined that under sec_72 the dollar_figure distribution petitioner received constituted an early distribution on which the 10-percent additional tax in the amount of dollar_figure was due at the time of trial petitioner held two jobs working approximately hours per week opinion generally under sec_72 a 10-percent additional tax is imposed against a taxpayer on that portion of a distribution from a qualified_retirement_plan that is includable in the taxpayer’s gross_income sec_72 under sec_72 certain exceptions to the 10-percent additional tax are provided none of which apply here for example under sec_72 an exception to the 10-percent additional tax on an early distribution from a qualified_retirement_plan is provided where on the date of the distribution a taxpayer has attained the age of under sec_72 an exception is provided where a taxpayer having attained the age of receives a distribution after he is no longer employed by his former employer that administered the plan as stated petitioner was only years of age when his employment was terminated and when he received his distribution under sec_72 another exception is provided where a taxpayer uses the proceeds of an early distribution to pay for continued in their pretrial memorandum however petitioners argue that the additional tax imposed under sec_72 constitutes a penalty the imposition of which in this case would create undue_hardship on petitioners petitioners state that congress intended the law to be liberally applied in favor of the taxpayer in cases in which the taxpayer was forced to retire and forced to accept a distribution from the retirement_plan nothing in the legislative_history of sec_72 supports petitioners’ interpretation of the purpose of sec_72 to the contrary the senate_finance_committee in the legislative_history of sec_408 the predecessor to sec_72 stated that the purpose of the 10-percent additional tax was to discourage early distributions from retirement plans because premature distributions frustrate the intention of saving for retirement s rept pincite c b supp see also h conf rept pincite 1974_3_cb_415 the senate_finance_committee went on to state that the purpose of the additional tax was to prevent such premature distributions we find no authority in the code the legislative_history caselaw or internal_revenue_service notices and private letter continued certain expenses for medical_care petitioners stipulated that the dollar_figure distribution petitioner received was not used for medical_care rulings that would provide for what would amount to an umbrella hardship exception applicable on a case-by-case basis to the 10-percent additional tax on early distributions from qualified_retirement_plans see eg vulic v commissioner tcmemo_2004_51 premature_distribution used to refinance the taxpayer’s home to pay for son’s wedding and to make payments on credit cards subject_to sec_72 additional tax robertson v commissioner tcmemo_2000_100 premature_distribution used for the taxpayer’s own subsistence and that of her family subject_to sec_72 additional tax affd 15_fedappx_467 9th cir under sec_72 petitioners are liable for the percent additional tax on the dollar_figure early distribution that petitioner received from the plan to reflect the foregoing decision will be entered for respondent petitioners do not argue that the burden_of_proof on the issue in this case should be shifted to respondent under sec_7491 in any event we do not decide the issue in this case on the burden_of_proof also regardless of whether the dollar_figure additional tax under sec_72 would be considered an additional_amount under sec_7491 and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent in this case has met any such burden of production by showing that petitioner received the distribution when he wa sec_53 years of age see h conf rept pincite 1998_3_cb_747
